—In an action to foreclose a mortgage, the defendant Santo Lucio appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated April 4, 2000, which denied his motion to set aside a judgment of foreclosure and sale.
Ordered that the order is affirmed, with costs.
The appellant’s motion for relief pursuant to CPLR 2003 was properly denied as untimely, as it was made more than one year after the judicial sale had taken place (see, CPLR 2003). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.